DETAILED ACTION
This is a response to the Applicants' filing on 8/17/20. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Election/Restrictions (for record only)
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a plurality of prongs extending from the housing, wherein the prongs are configured for plugging into an electrical socket, classified in class H05B, subclass 47/19.
II.	Claims 9-12, drawn to a tank secured to the housing, wherein the tank stores a fluid, in class H04B, subclass 5/00.
II.	Claims 13-20, drawn to vehicle, classified in class G066, subclass 50/06.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as combination and subcombination respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because tank stores a fluid described in Group II does not require a plurality of prongs for plugging described in Group I.  The subcombination in Group I has separate utility such as WIRELESS for plug or socket.
Inventions III and II are related as combination and subcombination respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because vehicle described in 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
During a telephone conversation with Roman Tsibulevskiy on 1/13/2022 and a provisional election was made without traverse to prosecute the invention of group 1, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Clark et al (US 9,692,485).
Regarding claim 1, Clark et al obviously disclose or capable of performing in figures 9-10 that, a device comprising: a housing; a plurality of prongs extending from the housing(1020), wherein the prongs are configured for plugging into an electrical socket(1010); and a far-field wireless power transmitter(1030) housed via the housing. Col.3, lines 31-60 and col.9, lines 20-42.

Regarding claim 3, Clark et al obviously disclose or capable of performing in figures 9-10 and 21 that, wherein the far-field wireless power transmitter is a line-of-sight transmitter. Col.14, lines 11-39.
Regarding claim 4, Clark et al obviously disclose or capable of performing in figures 9-10 and 21 that, wherein the housing includes an outer side from which the line-of-sight transmitter transmits. 
Regarding claim 5, Clark et al obviously disclose or capable of performing in figures 9-10 that
wherein the outer side is a sidewall.
Regarding claim 6, Clark et al obviously disclose or capable of performing in figure 10 that, wherein the outer side is a face.
Regarding claim 7, Clark et al disclose in figure 10 that, wherein the outer side is a top side or a bottom side. 
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844